Case 20-10036-CSS   Doc 3-3   Filed 01/07/20   Page 1 of 7




                       Exhibit C
               Affidavit of William Wall
                Case 20-10036-CSS              Doc 3-3        Filed 01/07/20   Page 2 of 7




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

----------------------------------------------------------x

In re:                                                                 Chapter 11

TOUGH MUDDER INCORPORATED and                                          Case No. –
TOUGH MUDDER EVENT PRODUCTION                                          Case No. –
INCORPORATED,

               Alleged Debtors.

----------------------------------------------------------x

STATE OF PENNSYLVANIA                       :
                                            : ss.
COUNTY OF LEHIGH                            :

                                  AFFIDAVIT OF WILLIAM WALL

         WILLIAM WALL, being duly sworn, on oath deposes and says:

         1.      I am the President of Valley Builders, LLC (“Valley Builders”), Petitioning

Creditor herein.

         2.      Petitioning Creditors Valley Builders, Trademarc Associates Inc. and David

Watkins Homes Inc., filed involuntary petitions in the United States Bankruptcy Court for the

District of Delaware against Tough Mudder Incorporated (“Tough Mudder”) and Tough Mudder

Event Production Incorporated (“Tough Mudder Events”), alleged debtors (together, the

“Alleged Debtors”).

         3.      Valley Builders is the holder of an unsecured claim against the Alleged Debtors in

the amount of $307,189.53 for construction services rendered.

         4.      Both Tough Mudder and Tough Mudder Events are obligors based upon a master

services agreement dated March 12, 2019, executed between Tough Mudder Events and Valley

Builders, and invoices therewith, which are issued on Tough Mudder Event’s form by Valley
Case 20-10036-CSS   Doc 3-3   Filed 01/07/20   Page 3 of 7
Case 20-10036-CSS   Doc 3-3   Filed 01/07/20   Page 4 of 7




              Master Services Agreement
Case 20-10036-CSS   Doc 3-3   Filed 01/07/20   Page 5 of 7




       FILED UNDER SEAL
Case 20-10036-CSS   Doc 3-3   Filed 01/07/20   Page 6 of 7




                       Invoices
Case 20-10036-CSS   Doc 3-3   Filed 01/07/20   Page 7 of 7




       FILED UNDER SEAL
